ORDER UPON PETITION FOR REHEARING GRANTED
The appellant having pointed out upon petition for rehearing that the conclusion of this court as to the legality of the sentence involved is contrary to the holdings in Jones v. State, Fla.App.1974, 296 So.2d 519, the petition is granted.
It is ordered that this court’s opinion on this appeal filed July 16, 1974, is amended by striking the word “affirmed”, ar^d by the substitution in lieu thereof the following:
“The sentence upon revocation of probation violated the rule set forth in Jones v. State, Fla.App.1974, 296 So.2d 519, 522, in that it operated to subject the defendant to the penalty of serving more than the portion of-the jail sentence which was withheld incident to placing him on probation. Therefore, the sentence is set aside and the cause remanded to the trial court for the imposition of a proper sentence upon violation of probation or the discharge of the appellant if he has at the time of resentencing served more than the portion of the jail sentence withheld incident to placing him on probation.
“Sentence reversed and cause remanded.”